DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-11 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, none of the prior arts of record singularly or combination, teaches or fairly suggest the features present in the claim 1 "An anti-disassembly logistics appliance, comprising: a confined space and an anti-disassembly module disposed in the confined space; the anti-disassembly module comprises: one or more photoelectric devices, a wireless communication unit and a determining unit; the determining unit is configured to determine whether an electrical signal output by the photoelectric device is greater than a preset threshold, and if so, triggers the wireless communication unit to transmit an alarm signal; the structure of the confined space satisfies following requirements: the confined space is a light-tight dark space after the anti-disassembly module is installed; and, during [[the]] a process of disassembling the anti-disassembly module from the logistics appliance, the light-tightness of the confined space is at least temporarily destroyed to enable [[the]] an optoelectronic device to detect light, after the anti-disassembly module is installed in the confined space, at least one surface of the anti-disassembly module is used as a bonding surface to be bonded to one surface of the logistics appliance, and at least one surface of the anti-disassembly module is used as a non- bonding surface which is in the confined space but not bonded to any surface of the logistics appliance, wherein a plurality of the photoelectric devices is provided, wherein, at least one photoelectric device is disposed on the bonding surface, and at least one photoelectric device is disposed on the non-bonding surface.".
Prior arts of record fail to disclose “An anti-disassembly logistics appliance, comprising: a confined space and an anti-disassembly module disposed in the confined space; the anti-disassembly module comprises: one or more photoelectric devices, a wireless communication unit and a determining unit; the determining unit is configured to determine whether an electrical signal output by the photoelectric device is greater than a preset threshold, and if so, triggers the wireless communication unit to transmit an alarm signal; the structure of the confined space satisfies following requirements: the confined space is a light-tight dark space after the anti-disassembly module is installed; and, during [[the]] a process of disassembling the anti-disassembly module from the logistics appliance, the light-tightness of the confined space is at least temporarily destroyed to enable [[the]] an optoelectronic device to detect light, after the anti-disassembly module is installed in the confined space, at least one surface of the anti-disassembly module is used as a bonding surface to be bonded to one surface of the logistics appliance, and at least one surface of the anti-disassembly module is used as a non- bonding surface which is in the confined space but not bonded to any surface of the logistics appliance, wherein a plurality of the photoelectric devices is provided, wherein, at least one photoelectric device is disposed on the bonding surface, and at least one photoelectric device is disposed on the non-bonding surface.”.  However upon consideration of the amended claims and the applicant's arguments, there is no 
Claims 2-8 depend on and further limit of independent claim 1, therefore claims 2-8 are considered allowable for the same reason.
Regarding claim 9, none of the prior arts of record singularly or combination, teaches or fairly suggest the features present in the claim 9 "An anti-disassembly method for logistics appliance, comprising: installing an anti-disassembly module into a logistics appliance in advance so that the anti-disassembly module is disposed in a confined space structure; determining that an electrical signal indicating optical intensity output by a photoelectric device is greater than a preset threshold; triggering a wireless communication unit to transmit an alarm signal; wherein, the structure of the confined space satisfies following requirements: the confined space is an light-tight dark space after the anti-disassembly module is installed; and, during [[the]] a process of disassembling the anti-disassembly module from the logistics appliance, the light-tightness of the confined space is at least temporarily destroyed to enable [[the]] an optoelectronic device to detect light, after the anti-disassembly module is installed in the confined space, at least one surface of the anti-disassembly module is used as a bonding surface to be bonded to one surface of the logistics appliance, and at least one surface of the anti-disassembly module is used as a non- bonding surface which is in the confined space but not bonded to any surface of the logistics appliance, wherein a plurality of the photoelectric devices are provided, wherein, at least one photoelectric device is disposed on the bonding surface, and at least one photoelectric device is disposed on the non-bonding surface
Prior arts of record fail to disclose “An anti-disassembly method for logistics appliance, comprising: installing an anti-disassembly module into a logistics appliance in advance so that the anti-disassembly module is disposed in a confined space structure; determining that an electrical signal indicating optical intensity output by a photoelectric device is greater than a preset threshold; triggering a wireless communication unit to transmit an alarm signal; wherein, the structure of the confined space satisfies following requirements: the confined space is an light-tight dark space after the anti-disassembly module is installed; and, during [[the]] a process of disassembling the anti-disassembly module from the logistics appliance, the light-tightness of the confined space is at least temporarily destroyed to enable [[the]] an optoelectronic device to detect light, after the anti-disassembly module is installed in the confined space, at least one surface of the anti-disassembly module is used as a bonding surface to be bonded to one surface of the logistics appliance, and at least one surface of the anti-disassembly module is used as a non- bonding surface which is in the confined space but not bonded to any surface of the logistics appliance, wherein a plurality of the photoelectric devices are provided, wherein, at least one photoelectric device is disposed on the bonding surface, and at least one photoelectric device is disposed on the non-bonding surface.”.  However upon consideration of the amended claims and the applicant's arguments, there is no reasoning to combine the applied references to arrive in the context of the claim invention.
Claims 10-11 depend on and further limit of independent claim 9, therefore claims 10-11 are considered allowable for the same reason.
Conclusion

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANG D TRAN whose telephone number is (408)918-7546. The examiner can normally be reached Monday - Friday 8:00 am - 5:30 pm (Pacific Time).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian A Zimmerman can be reached on 571-272-3059. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 



/THANG D TRAN/Examiner, Art Unit 2683                                                                                                                                                                                                        
/KERRI L MCNALLY/Primary Examiner, Art Unit 2683